DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 1/24/2022.    Claim 1 has been examined and are currently pending. 


Priority
This application discloses and claims only subject matter disclosed in prior application 17/014889 (now Patent 11,232,487), which is in turn a continuation of 14/247251 (now Patent 10,769,668), filed 4/8/2014, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation of 17/014889. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over current allowed co-pending independent claim 1 of U.S. Application 17/014889 (Patent 11,232,487).  Although the conflicting claims are not identical, they are not patentably distinct from each other of claim respectively of the instant application.

Allowed Claims in patent Application 17/014889, (now Patent 11, 232,487)
Current Application 17/583187 which is Continuation of patent 17/014889, (now Patent 11,232,487) 
Claim 1 (system)
A system for integrated consumer interaction, comprising: a media player application installed on a consumer device, the media player application comprising a first plurality of programming instruction stored in a memory of, and operating on a processor of, the consumer device; and an integrated communication server comprising a memory, a processor, and a second plurality of programmable instructions stored in the memory of, and operating on the processor of, the integrated communication server; wherein the first plurality of programming instructions, when operating on the processor of the consumer device, cause the consumer device to: 
request, receive, and store contact and preference information from a user in a data storage operating as a component of the consumer device; receive media content from a content provider; identify the media content and contact information for a company associated with the media content using metadata associated with the media content; play the media content on the consumer device; while the media content is playing, display an interactive interface element within a graphical user interface operating on the user's consumer device; connect via a network to the integrated communication server; and upon receipt of a user command via the interactive interface element: retrieve consumer contact and preference data from the data storage; automatically generate an electronic callback request comprising the retrieved consumer contact and preference data; and automatically send the callback request to the integrated communications server; wherein the second plurality of programming instructions, when operating on the processor of the integrated communication server, cause the integrated communication server to: receive connections via a network from the media player application, the connection being prompted by the user's interaction with the interactive interface element displayed by the media player software on the consumer device; and for each such connection: receive the company contact information, the media content identification, and the user's contact and preference information; receive a callback request from the consumer device, the callback request comprising the retrieved consumer contact and preference data, from the media player on the consumer device; automatically schedule a callback to the user of the consumer device based at least on the received contact and preference information; and when scheduled, automatically place a telephone call to the consumer device and to a call center agent appropriately skilled to handle the specific callback request, thereby establishing a two-way voice connection between the user of the consumer device and a selected call center agent.
Claim 1 (system)
A system for integrated consumer interaction, comprising: a media player application installed on a consumer device, the media player application comprising a first plurality of programming instruction stored in a memory of, and operating on a processor of, the consumer device; and an integrated communication server comprising a memory, a processor, and a second plurality of programmable instructions stored in the memory of, and operating on the processor of, the integrated communication server; wherein the first plurality of programming instructions, when operating on the processor of the consumer device, cause the consumer device to: 
request, receive, and store contact information from a user in a data storage operating as a component….; 
receive media content from a content provider;
identify the media content and contact information for a company associated with the media content using metadata associated with the media content;
play the media content on the consumer device;
while media content is playing, display an interactive interface element within a graphical user interface operating on …; 
connect via a network….; and 
upon receipt of a user command via the interactive interface element:
retrieve consumer contact and preference data from the data storage; 
automatically generate an electronic callback request comprising the retrieved consumer contact and preference data; and 
automatically send the callback request to the…;
wherein the second plurality of programming instructions, when operating on the processor of the integrated communication server, cause the integrated communication server to: 
receive connections via a network from the media player application, the connection being prompted by the user's interaction with the interactive interface element displayed by the media player software….; and 
for each such connection: 
receive the company contact information, the media content identification, and the user's contact and preference information; 
receive a callback request from the consumer device, the callback request comprising the retrieved consumer contact and preference data, from the media player on the consumer device; 
automatically schedule a callback to the user of the consumer device based at least on the received contact and preference information; and 
when scheduled, automatically place a telephone call to the consumer device and to a call center agent appropriately skilled to handle the specific callback request, thereby establishing a two-way voice connection between the user of the consumer device and a selected call center agent.


  




Therefore, as discussed above, the scope of claim 1 of the present application and allowed claim 1 of U.S. Application No. 17/014889 (now Patent 11,232,487) are practically identical.

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claim 1) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”.

Claim 1, Steps 1-13 of
request, receive, and store contact information from a user in a data storage operating as a component….; 
receive media content from a content provider;
identify the media content and contact information for a company associated with the media content using metadata associated with the media content;
play the media content on the consumer device;
while media content is playing, display an interactive interface element within a graphical user interface operating on …; 
connect via a network….; and 
upon receipt of a user command via the interactive interface element:
retrieve consumer contact and preference data from the data storage; 
automatically generate an electronic callback request comprising the retrieved consumer contact and preference data; and 
automatically send the callback request to the…;
wherein the second plurality of programming instructions, when operating on the processor of the integrated communication server, cause the integrated communication server to: 
receive connections via a network from the media player application, the connection being prompted by the user's interaction with the interactive interface element displayed by the media player software….; and 
for each such connection: 
receive the company contact information, the media content identification, and the user's contact and preference information; 
receive a callback request from the consumer device, the callback request comprising the retrieved consumer contact and preference data, from the media player on the consumer device; 
automatically schedule a callback to the user of the consumer device based at least on the received contact and preference information; and 
when scheduled, automatically place a telephone call to the consumer device and to a call center agent appropriately skilled to handle the specific callback request, thereby establishing a two-way voice connection between the user of the consumer device and a selected call center agent.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors); and managing personal behavior or relationships or interactions between people (including following rules or instructions) e.g., (identify the media content and contact information for a company associated with the media content using metadata associated with the media content).

In addition, claim 1, steps 1-13 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can
observe/evaluate/request, receive store contact information, can display an interactive interface element, can receive/play media content, can observe/evaluate/identify the media content and the contact information, can play the media content, can send the contact/content information, can observe/receive contact/content/connection information, can send/receive call back request, can observe/schedule call back/place phone call.     

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim only recites additional element (i.e., a processor, a memory, a consumer device, a server, a network, media player application which are programming instructions) to perform the steps 1-13.  At best, the claim(s) are merely providing an environment to implement the abstract idea.       Other than reciting “operating on the processor”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly there is a processor, a memory, and programming instructions.   Thus, the processor is not an essential element to actually create, change, or display functionality, and is simply used a tool to automate the mental tasks.  Applicant simply use a generic processor/computing device as a tool to implement the abstract ideas.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Additionally, the additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-13 using a generic device/computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Further, in claim 1, steps of “request, receive, store information”, “display information”, “receive media content/contact information/connection information”, “retrieve contact/preference information”, “send the callback request” are considered insignificant extra solution activity because they merely receiving data/gathering data, and transmitting data/sending data/displaying data, thus is/are not significant more than the identified abstract idea.  

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic processing components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component/device.   At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1).

Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.     

Independent claim 1 (step 2B):  The additional element in claim 1 (e.g. a processor, a memory, a server, a consumer device) is recited at an extremely high level of generality. The physical computing elements of the system (a processor, a memory) by themselves do not add a meaningful limitation to the abstract idea because they are generic computer components, which utilize generic computer processes to complete their functions of receiving data, processing information, analyzing data, transmitting/presenting/sending data, and they would be routine in any computing system implementation in online environment (see Specification, [0037, 0039, 0043]).       

The claimed invention is using existing conventional communication network/internet to receive or send/communicate data. Therefore, the computing elements themselves would be routine in any computer implementation in online environment, and do not constitute significantly more.  A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)). Additionally, the claimed functions represent insignificant data-gathering steps and thus add nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)).

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification paras [0034, 0039, 0041] indicates “a general purpose processor perform the generic computing functions, such as retrieving/receiving/displaying/sending information”.  As can be seen, Applicant’s specification paras [0034, 0039, 0041] demonstrates the well-understood, routine, conventional nature of the information processing device.  In other word, in light of the description in the specification as mentioned above with respect to para [0034, 0039, 0041], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The procedural limitation, “automatically generate…callback request”, “automatically send the callback request:”, “automatically schedule a callback”, “automatically place a phone call” are recited at high level of generality without reciting any particular configuration/specific how the system control/automate the generating/sending/scheduling of callback request. These limitations are specified at a high level of generality and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. 

Simply using the word “automatically” do not mean that there is technical improvement or improved functioning of the computer itself or improve other technology to constitute “significant more” than the identified abstract idea. In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more.                 

Additionally, obtaining data, retrieving data, identifying data, providing data, and displaying/sending/transmitting data in online environment, are generic technique since it is generic environment that linked to existing internet to get the data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

Looking at the elements as combination does not add anything more than the elements analyzed individually.   Therefore, claim 1 does not amount to significantly more than the abstract idea itself.  

The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

Therefore, the additional elements of the independent claims considered as an ordered combination do not add anything more than the elements analyzed individually. Therefore, when considered individually or as an ordered combination, the additional elements do not amount to significantly more than the judicial exception.     The dependent claims are part of, or a related, judicial exception and do not amount to anything that is significantly more than the abstract idea itself.  The limitations of the dependent claims do not cure the deficiencies of the independent claims and the additional elements of the dependent claims do not constitute significantly more.

Therefore, the claim is not significant more under Alice analysis.
Viewed as a whole, the claim 1 does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim is not patent eligible and is directed to non-statutory subject matter.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schechinger et al. (hereinafter, Schechinger, US 2008/0066127).

As per claim 1, Schechinger discloses a system for integrated consumer interaction, comprising: 
a media player application installed on a consumer device, the media player application comprising a plurality of programming instruction stored in a memory [0036] of, and operating on a processor ([0034, 0038]) of the consumer device; and 
an integrated communication server comprising a memory [0036], a processor [0034, 0038], and  a second plurality of programming instructions [0034, 0036, 0037] stored in the memory of, and operating on the processor of, the integrated communication server;
wherein the first plurality of programming instructions, when operating on the processor of the consumer device, cause the consumer device (Fig. 3, “content provider configured to receive…interaction request via a device,” [0004], [0022]); to: 
request, receive, and store contact information from a user of the consumer device ([0015,  Abstract, The method can further include providing information to the user via the interaction path in response to a request by the user for the information, 0011, Such interaction may be via a callback from the contact center to the viewer's telephone, for example, 0019, Such customer information can include telephone numbers and/or information about STBs (e.g., STB 314) or other associated devices, for example.  Content and callback metadata 306 can provide content (e.g., the science fiction channel) to cable television provider 302.  Alternatively, the content may originate from cable television provider 302, for example.  Such metadata can include vendor uniform resource locator (URL) information, or other data that may be needed by a user.  For example, metadata can include an application to allow connectable items to be accessed by the user or viewer while clicking on a specific part of a display screen, 0021, When a contact center interaction request (e.g., a "callback" request) is received by cable TV provider 302, a database of customer information 304 may be searched.  Such customer information (e.g., the number of phone 318) can be transported via network 308 to commercial vendor 320.  Network 308 can be any suitable network, such as a public network (e.g., the Internet), or a private network (e.g., a virtual private network (VPN)).  Commercial vendor 320 can include callback request web-service (CRW) 322, as well as an internet protocol contact center (IPCC) outbound 324, for example.  Of course, other suitable outbound dialing systems (e.g., non-IP based) may also be used in particular embodiments.  IPCC outbound 324 can then place a call to phone 318 using customer information 304, for example.  In this fashion, direct interaction between a viewer (e.g., located in home 310) and a contact center (e.g., IPCC outbound 324) can be established, 0024, The viewer can identify items and/or concepts of interest, and may initiate a contact request and/or purchase of that item.  Also, a listing of connectable items can be provided during or after content concludes]). 

receive media content from a content provider ([0023, In particular embodiments, a viewer may pause existing content (e.g., an ongoing television show) while the viewer-initiated contact is underway]); 
identify the media content and contact information for a company associated with the media content using the metadata contained in the media ([0015, during a television commercial, a telephone number is given, and the viewer must then call that telephone number in order to reach the contact center, 0019, Content and callback metadata 306 can provide content (e.g., the science fiction channel) to cable television provider 302.  Alternatively, the content may originate from cable television provider 302, for example.  Such metadata can include vendor uniform resource locator (URL) information, or other data that may be needed by a user.  For example, metadata can include an application to allow connectable items to be accessed by the user or viewer while clicking on a specific part of a display screen, 0023, In particular embodiments, a viewer may pause existing content (e.g., an ongoing television show) while the viewer-initiated contact is underway.  Such content may then be resumed once the contact session has been completed, 0023, converting metadata in a content stream into an on-screen prompt to let a viewer know of possible available action to take]).
play the media content on the consumer device ([0015,  information about the television viewer can be sent to the contact center, such as the name and address of the viewer, and which commercial or advertisement the viewer was watching when initiating interaction with the contact center, 0016,  Once a contact session is initiated, the contact center can manually or automatically send information (e.g., videos and/or form data) to the television set of the viewer initiating interaction, 0023, In particular embodiments, a viewer may pause existing content (e.g., an ongoing television show) while the viewer-initiated contact is underway.  Such content may then be resumed once the contact session has been completed, 0024, viewer can select a "connectable item," which can be any item in the video and/or audio content that the viewer can purchase and/or request information about.  The viewer may associate a metadata stream with any content type (e.g., commercial or non-commercial) that may contain information used to identify a connectable item in which a consumer might have interest.  The viewer can identify items and/or concepts of interest, and may initiate a contact request and/or purchase of that item]); 
while media content is playing, display an interactive interface elements within a graphical user interface operating on the user’s consumer device ([0020, Remote control 316 can be used to request interaction with a contact center (e.g., by pressing a designated button).  Also, home 310 can include phone 318.  Of course, phone 318 maybe a traditional phone or a mobile (e.g., cellular) phone.     Abstract, The method can further include providing information to the user via the interaction path in response to a request by the user for the information, [0011, Such interaction may be via a callback from the contact center to the viewer's telephone, for example.  Alternatively, a customer may directly interact using the customer's television equipped with a suitable set-top box (e.g., for cable or satellite television, 0012, the ability to provide informational videos or form data via transmission from the contact center to the viewer's television set, 0019, Such customer information can include telephone numbers and/or information about STBs (e.g., STB 314) or other associated devices, for example.  Content and callback metadata 306 can provide content (e.g., the science fiction channel) to cable television provider 302.  ….Such metadata can include vendor uniform resource locator (URL) information, or other data that may be needed by a user.  For example, metadata can include an application to allow connectable items to be accessed by the user or viewer while clicking on a specific part of a display screen]);
connect via a network to an integrated communication server; and upon receipt of a user command via the interactive interface element (Abstract, The method can further include providing information to the user via the interaction path in response to a request by the user for the information, [0017,   A contact center request can be sent to content provider 210, 0011, Such interaction may be via a callback from the contact center to the viewer's telephone, for example.  Alternatively, a customer may directly interact using the customer's television equipped with a suitable set-top box (e.g., for cable or satellite television, 0012, the ability to provide informational videos or form data via transmission from the contact center to the viewer's television set, 0015, 0019, 0024, viewer can select a "connectable item," which can be any item in the video and/or audio content that the viewer can purchase and/or request information about.  The viewer may associate a metadata stream with any content type (e.g., commercial or non-commercial) that may contain information used to identify a connectable item in which a consumer might have interest.  The viewer can identify items and/or concepts of interest, and may initiate a contact request and/or purchase of that item]);

retrieve consumer contact and preference data from the data storage ([0015,  information about the television viewer can be sent to the contact center, such as the name and address of the viewer, and which commercial or advertisement the viewer was watching when initiating interaction with the contact center, 0016,  Once a contact session is initiated, the contact center can manually or automatically send information (e.g., videos and/or form data) to the television set of the viewer initiating interaction, 0021, When a contact center interaction request (e.g., a "callback" request) is received by cable TV provider 302, a database of customer information 304 may be searched.  Such customer information (e.g., the number of phone 318) can be transported via network 308 to commercial vendor 320]); 

automatically generate an electronic callback request comprising the retrieved consumer contact and preference data ([0021, When a contact center interaction request (e.g., a "callback" request) is received by cable TV provider 302, a database of customer information 304 may be searched.  Such customer information (e.g., the number of phone 318) can be transported via network 308 to commercial vendor 320]); and 
automatically send the callback request to the integrated communication server ([ 0021, When a contact center interaction request (e.g., a "callback" request) is received by cable TV provider 302, a database of customer information 304 may be searched.  Such customer information (e.g., the number of phone 318) can be transported via network 308 to commercial vendor 320]);

wherein the second plurality of programming instructions, when operating on the processor of the integrated communication server, cause the integrated communication server to: 
receive connections via a network from the media player application, the connection being prompted by the user's interaction with the interactive interface element displayed by the media player software on the consumer device (Fig. 6, item 610, 0015, information about the television viewer can be sent to the contact center, such as the name and address of the viewer, and which commercial or advertisement the viewer was watching when initiating interaction with the contact center, 0020, remote control 316 can control TV 312 and/or STB 314.  Remote control 316 can be used to request interaction with a contact center (e.g., by pressing a designated button), 0021, When a contact center interaction request (e.g., a "callback" request) is received by cable TV provider 302, a database of customer information 304 may be searched.  Such customer information (e.g., the number of phone 318) can be transported via network 308 to commercial vendor 320.  Network 308 can be any suitable network, such as a public network (e.g., the Internet), or a private network (e.g., a virtual private network (VPN)).  Commercial vendor 320 can include callback request web-service (CRW) 322, as well as an internet protocol contact center (IPCC) outbound 324, for example.  Of course, other suitable outbound dialing systems (e.g., non-IP based) may also be used in particular embodiments.  IPCC outbound 324 can then place a call to phone 318 using customer information 304, for example.  In this fashion, direct interaction between a viewer (e.g., located in home 310) and a contact center (e.g., IPCC outbound 324) can be established, 0024, viewer can select a "connectable item," which can be any item in the video and/or audio content that the viewer can purchase and/or request information about.  The viewer may associate a metadata stream with any content type (e.g., commercial or non-commercial) that may contain information used to identify a connectable item in which a consumer might have interest.  The viewer can identify items and/or concepts of interest, and may initiate a contact request and/or purchase of that item, 0023, converting metadata in a content stream into an on-screen prompt to let a viewer know of possible available action to take]); and 

for each such connection: 
receive the company contact information, the media content identification, and the user's contact and preference information (Fig. 6, item 610, 0015, information about the television viewer can be sent to the contact center, such as the name and address of the viewer, and which commercial or advertisement the viewer was watching when initiating interaction with the contact center, 0024, viewer can select a "connectable item," which can be any item in the video and/or audio content that the viewer can purchase and/or request information about.  The viewer may associate a metadata stream with any content type (e.g., commercial or non-commercial) that may contain information used to identify a connectable item in which a consumer might have interest.  The viewer can identify items and/or concepts of interest, and may initiate a contact request and/or purchase of that item]); 
receive a callback request from the consumer device, the callback request comprising the retrieved consumer contact and preference data, from the media player on the consumer device ([0021, When a contact center interaction request (e.g., a "callback" request) is received by cable TV provider 302, a database of customer information 304 may be searched.  Such customer information (e.g., the number of phone 318) can be transported via network 308 to commercial vendor 320]); 
automatically schedule a callback to the user of the consumer device based at least on the received contact and preference information ([0021, When a contact center interaction request (e.g., a "callback" request) is received by cable TV provider 302, a database of customer information 304 may be searched.  Such customer information (e.g., the number of phone 318) can be transported via network 308 to commercial vendor 320.  Network 308 can be any suitable network, such as a public network (e.g., the Internet), or a private network (e.g., a virtual private network (VPN)).  Commercial vendor 320 can include callback request web-service (CRW) 322, as well as an internet protocol contact center (IPCC) outbound 324, for example.  Of course, other suitable outbound dialing systems (e.g., non-IP based) may also be used in particular embodiments.  IPCC outbound 324 can then place a call to phone 318 using customer information 304, for example.  In this fashion, direct interaction between a viewer (e.g., located in home 310) and a contact center (e.g., IPCC outbound 324) can be established]); and 
when scheduled, automatically place a telephone call to the consumer device and to a call center agent appropriately skilled to handle the specific callback request, thereby establishing a two-way voice connection between the user of the consumer device and a selected call center agent ([0021, IPCC outbound 324 can then place a call to phone 318 using customer information 304, for example.  In this fashion, direct interaction between a viewer (e.g., located in home 310) and a contact center (e.g., IPCC outbound 324) can be established]).


The prior art made of record cited and not relied upon is considered pertinent to applicant’s disclosure.
Schechinger et al. (US 2008/0066127), 
Heath (US 2013/0073473), 
Brueck et al. (US 2011/0022471),
Long et al. (US 20100205049), 
Harb (US 2008/0318529),
Bugenhagen (US 2010/0023959), 
Barton et al. (US Patent 8,893,180),
Hueter et al.   (US 2009/0248496), and
Hill et al. (US 2010/0306249)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681